DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2016/0005883 A1 to Yen et al. discloses a silicon carbide (SiC) device (Abstract, Fig. 2C) comprising:
an n-type substrate (10, ¶ [0045]);
a drift region (11) disposed on the n-type substrate;
a p-type body region (21) disposed on the drift region;
a vertical junction field effect transistor (JFET) region (30, ¶ [0046]) disposed on the drift region;
a metal oxide semiconductor field effect transistor (MOSFET) having a source region (23) electrically connected to the p-type body region (21) and to the Schottky contact (at 52, ¶ [0049]), a gate (42) and a gate oxide (41) disposed at least partially on the p-type body region, and a drain contact (70) electrically connected to the n-type substrate, and 
Prior art e.g. U.S. Patent Application Publication Number 2017/0250275 A1 to Yen et al. teaches a channel region (between p-well 21 and n-type region 33, ¶ [0026]).
However, prior art fails to reasonably teach or suggest additionally an n-type lateral channel layer at least partially overlapping the gate oxide, the Schottky contact, the p-type body region, and the vertical JFET region, and electrically connected to the MOSFET and to the vertical JFET region, together with all of the other limitations of claim 1 as claimed or similarly in claims 14 and 19.  Claims 2-13,15-18,20 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1,14, and 19 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891